                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUÑEZ, III,                       :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 18-CV-4492
                                               :
WARDEN JANINE QUIGELY, et al.,                 :
    Defendants.                                :

                                        MEMORANDUM

MCHUGH, J.                                                               DECEMBER 20, 2018

       On October 19, 2018, pro se Plaintiff Jose Enrique Nuñez, III, who is currently

incarcerated in the Berks County Jail System, filed this civil action pursuant to 42 U.S.C. § 1983

against Warden Janine Quigley (misspelled “Quigely”), ICC Jessica Collins, Sgt. Roberts, C/O

Butterworth, C/O Stephen Dew, and C/O Fetter. (ECF No. 1.) He subsequently filed two

Motions for Leave to Proceed In Forma Pauperis. (ECF Nos. 4, 6.) By Memorandum and

Order entered on November 19, 2018, the Court granted Nuñez leave to proceed in forma

pauperis and dismissed his Complaint. (ECF Nos. 8, 9.) Specifically, the Court noted that: (1)

Nuñez’s claims regarding conditions of confinement in the disciplinary segregation unit did not

rise to the level of a constitutional violation; (2) Nuñez had not stated a plausible access to the

courts claim; and (3) Nuñez could not maintain a Fourteenth Amendment due process claim

regarding the loss of his property. (ECF No. 8 at 3-7.) The Court granted Nuñez leave to file an

amended complaint. (Id. at 7.)

       The Court received Nuñez’s Amended Complaint on December 10, 2018. (ECF No. 11.)

Upon review, the Court concludes that the Amended Complaint does not cure the defects
identified in the initial Complaint. Therefore, for the following reasons, the Court will dismiss

the Amended Complaint and provide Nuñez with a final opportunity to amend.

I.        FACTS

          As of October 1, 2018, Nuñez was housed in a cell in the disciplinary segregation unit.

(Am. Compl. at 4.) He alleges that the cell was “inhumane to live in” because it had a leaking

toilet and sink, mold, and “rusted bunks with odor.” (Id.) He also claims that pipes ran

vertically down through the cell and that inmates on the second tier would urinate down the

pipes, “leaving [him] to eat [his] meals in [his] cell with a[n] odor of urine of somebody else.”

(Id.)

          Nuñez goes on to allege that he has only received “minimum access” to the law computer

and typewriter “because of the limit of 1 computer and typewriter shared with 70-100 inmates in

24 hour span being hard for Officers to get every inmate equal time.” (Id.) He contends that

because of this, his ability to “research on [his] criminal prosecutions and basic law” has been

affected, and that he has been prevented from presenting a “strong substantial civil suit.” (Id.)

Nuñez further claims that his requests for printouts of legal research and law books have been

denied.

          Nuñez further asserts that he has been prohibited from using the phone while in

disciplinary segregation, causing him to be unable to communicate with his family. (Id.) He

also mentions that he can only shower twice a week and that he receives cold sandwiches three

times a day. (Id.) Nuñez suggests that the receipt of cold sandwiches violates his equal

protection rights because other inmates receive three hot meals. (Id.) He goes on to note that he

has not received proper treatment for various mental ailments, including schizophrenia, bipolar




                                                  2
disorder, ODD, ADHD, OCD, and PTSD. (Id.) Finally, Nuñez claims that his Sixth

Amendment rights have been violated because his damaged property was not replaced. (Id.)

         The Court construes Nuñez’s Amended Complaint to be asserting claims under the First,

Sixth, Eighth, and Fourteenth Amendments. As relief, Nuñez requests that the Court order Berks

County to “feed all inmate[s] equally.” (Id. at 6.) He also requests “[p]roper access to law

books,” $20,000.00 from each Defendant, and a subpoena to provide his legal paperwork. (Id.)

II.      STANDARD OF REVIEW

         Because the Court previously granted Nuñez leave to proceed in forma pauperis, the

Court is required to dismiss the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) if

it fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory statements do not suffice.” Id.

The Court may also consider exhibits attached to the complaint and matters of public record.

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006). As Nuñez is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was




                                                   3
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, the Amended Complaint fails to state a claim for relief.

         A.     Discussion of the Named Defendants

         As noted above, Nuñez has named Warden Janine Quigley, ICC Jessica Collins, Sgt.

Roberts, C/O Butterworth, C/O Stephen Dew, and C/O Fetter as the Defendants in this matter.

However, he has not stated a claim against these individuals because nothing in the Amended

Complaint describes how they were responsible for violating Nuñez’s rights, whether due to their

own misconduct or their deliberate indifference to known deficiencies in a policy or procedure

that violated his rights. See Barkes v. First Corr. Med., Inc., 766 F.3d 307, 320 (3d Cir. 2014),

reversed on other grounds, Taylor v. Barkes, 135 S. Ct. 2042 (2015). Because Nuñez fails to

mention these individuals in the body of his Amended Complaint, he has not stated a basis for

imposing liability against them. For that reason alone, Nuñez’s Amended Complaint is subject

to dismissal. Some of his claims suffer from other deficiencies, which the Court addresses

below.

         B.     Claims Regarding Conditions of Confinement

         Nuñez first takes issue with various conditions in the disciplinary segregation unit. His

claims regarding those conditions, however, again do not state a plausible basis for a

constitutional violation.

         The Eighth Amendment governs claims brought by convicted inmates challenging their

conditions of confinement, while the Due Process Clause of the Fourteenth Amendment governs

claims brought by pretrial detainees. Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005).

Nuñez suggests that he was both a pretrial detainee and a convicted inmate during the time set




                                                  4
forth in his Amended Complaint. Accordingly, the Court will analyze his claims under both

amendments.

       To establish an Eighth Amendment violation based on the conditions of confinement, a

prisoner must establish that prison officials’ acts or omissions denied him “the minimal civilized

measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). He must also

establish that the defendants acted with deliberate indifference. Farmer v. Brennan, 511 U.S.

825, 835 (1994). To establish a basis for a Fourteenth Amendment violation, a prisoner must

establish that the conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S.

520, 538 (1979). That inquiry generally turns on whether the conditions have a purpose other

than punishment and whether the conditions are excessive in relation to that purpose. See id. at

538-39; Hubbard I, 399 F.3d at 158.

       Nuñez again asserts that his rights were violated when he was housed in a cell in the

disciplinary segregation unit with a leaking toilet and sink, mold, “rusted bunks with odor,” and

the smell of dried urine from inmates on the upper tier urinating down the pipes. (Am. Compl. at

4.) Nothing in the Amended Complaint, however, suggests that these conditions either amounted

to punishment or deprived him of any basic human need such as food, medical care, sanitation,

or security. See Wilson v. Seiter, 501 U.S. 294, 305 (1991) (“Nothing so amorphous as ‘overall

conditions’ can rise to the level of cruel and unusual punishment when no specific deprivation of

a single human need exists.”); David v. Wetzel, No. 1:16-CV-00823, 2016 WL 3551484, at *1-3

(M.D. Pa. June 30, 2016) (concluding that prisoner had not stated Eighth Amendment claim with

respect to air vents covered in mold and leaking toilets); Thomas v. SCI-Graterford, No. 11-

6799, 2014 WL 550555, at *5 (E.D. Pa. Feb. 12, 2014) (concluding that denial of cleaning

supplies for a two-week period was not unconstitutional); cf. Robinson v. Phelps, 946 F. Supp.



                                                5
2d 354, 365 (D. Del. 2013) (dismissing Eighth Amendment claim where plaintiff alleged “he

was forced to lie in his urine for five hours because [a nurse] refused to empty his urine jug”).

              Nuñez also again claims that while in disciplinary segregation, he was denied access to

the phone, could only shower twice a week, and received cold sandwiches three (3) times a day.

These conditions, however, are not constitutional violations. See Tapp v. Proto, 404 F. App’x

563, 567 (3d Cir. 2010) (per curiam) (finding no constitutional violation where the prisoner was

denied access to shower facilities two days each week); Strauss v. Ray, 221 F.3d 1336, 2000 WL

875690, at *2 (6th Cir. June 19, 2000) (concluding that being served cold meals does not amount

to a constitutional deprivation); Williams v. Delaware Cty. Bd. of Prison Inspectors, No. 17-CV-

4348, 2018 WL 3235788, at * (E.D. Pa. July 2, 2018) (noting that being deprived phone calls

“with no other facts surrounding [the] alleged deprivation[] [is] not [a] ‘sufficiently serious

deprivation[]’ resulting in the denial of ‘the minimal civilized measure of life’s necessities”);

Duran v. Merline, 923 F. Supp. 2d 702, 720 (D.N.J. 2013) (concluding that “[b]eing served cold

meals for a 45-day period . . . is not ‘punishment’ under Bell”).1 Accordingly, Nuñez’s claims

regarding the conditions of confinement will be dismissed.

              C.             Equal Protection Claim Regarding Meals

              Nuñez suggests that his equal protection rights were violated because inmates in

disciplinary segregation receive cold sandwiches three times per day whereas other inmates

receive three hot meals. The Equal Protection Clause directs that all similarly situated

individuals be treated alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

                                                            
1
  The Court previously noted that pretrial detainees do have a right of access to the courts,
including telephone calls to counsel, under the First, Sixth, and Fourteenth Amendments. See
Randall v. Cty. of Berks, No. 14-5091, 2015 WL 5027542, at *17 (E.D. Pa. Aug. 24, 2015).
Nowhere in the Amended Complaint, however, does Nuñez allege that being deprived phone
calls impeded his access to an attorney. Rather, he alleges that he was unable to contact his
family. (Am. Compl. at 4.)
                                                               6
(1985). Here, because prisoners do not constitute a protected class for Fourteenth Amendment

purposes, see Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 263 (3d Cir. 2001), Nuñez’s

claim is governed by rational basis review. Nuñez, however, cannot meet this standard because

disciplinary segregation inmates are not similarly situated to general population inmates. See

Wilson v. Jin, 698 F. App’x 667, 672 (3d Cir. 2017) (per curiam) (noting that inmates in a

Restricted Housing Unit are not similarly situated to general population inmates); Boyd v.

Anderson, 265 F. Supp. 2d 952, 966 (N.D. Ind. 2003) (noting that “inmates confined in a

disciplinary segregation unit are not similarly situated with general population inmates”).

Accordingly, Nuñez’s equal protection claim will be dismissed.

       D.      Claims Regarding Access to Computer and Legal Materials

       Next, Nuñez claims that he was denied printouts of legal materials and lawbooks, and

that he only received “minimum access” to a computer and typewriter. (Am. Compl. at 4.) He

contends that because of this, he was unable to “research on [his] criminal prosecutions” and was

prevented from presenting “a strong substantial civil suit.” (Id.) The Court understands Nuñez

to be pursuing a claim under the First Amendment that he was denied access to the courts.

       “A prisoner making an access-to-the-courts claim is required to show that the denial of

access caused actual injury.” Jackson v. Whalen, 568 F. App'x 85, 87 (3d Cir. 2014) (per

curiam) (quoting Lewis, 518 U.S. at 350). In other words, a prisoner claiming that he was denied

access to the courts must allege an injury traceable to the conditions of which he complains. Diaz

v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per curiam) (affirming dismissal of denial of

access claims where plaintiff failed to tie alleged deficiencies in library to harm in underlying

action). In general, an actual injury occurs when a prisoner demonstrates that a “nonfrivolous”

and “arguable” claim was lost because of the denial of access to the courts. Christopher v.



                                                 7
Harbury, 536 U.S. 403, 415 (2002). “[T]he underlying cause of action, . . . is an element that

must be described in the complaint.” Id. Furthermore, the right to access the courts may be

satisfied if the plaintiff has an attorney. Diaz, 532 F. App’x at 63 (citing Bounds v. Smith, 430

U.S. 817, 831 (1977) and Peterkin v. Jeffes, 855 F.2d 1021, 1042 (3d Cir. 1988)); see also Prater

v. City of Phila., 542 F. App’x 135, 137 n.4 (3d Cir. 2013) (per curiam).

       Here, the public docket for Nuñez’s criminal proceedings reflect that he was represented

by counsel. Accordingly, with respect to his claim that he was unable to research his “criminal

prosecutions,” his right to access the courts was satisfied. Moreover, his claim that he would

have been able to present a “strong substantial civil suit” is speculative at best, especially given

that Nuñez has been able to present his claims to this Court in the instant suit. In sum, nothing in

the Amended Complaint supports a plausible basis for a claim that Nuñez was denied access to

the courts.

       E.      Claims Regarding Loss of Property

       Nuñez claims that his Sixth Amendment rights were violated when his property was not

replaced because he was unable “to know the accusations, accuser, or [his] cases.” (Am. Compl.

at 4.) Presumably, Nuñez is referring to lost legal material relating to his criminal proceedings.

His allegations, however, are simply insufficient to allege a violation of his rights under the Sixth

Amendment. See Romero v. Hayman, CIV.A. 09-1041 KSH, 2011 WL 1344218, at *8-9 (D.N.J.

Apr. 8, 2011), aff’d in part, vacated in part on other grounds, 486 F. App’x 981 (3d Cir. 2012)

(per curiam) (no Sixth Amendment violation for temporary confiscation of prisoner’s legal

paperwork). Because Nuñez was represented by counsel for his criminal proceedings, he had a

perfectly viable alternative for obtaining new copies of his legal paperwork, namely, asking his

attorney for copies. Cf. Tapp v. Brazill, No. 11-677, 2014 WL 2587026, at *13 (E.D. Pa. June 9,



                                                  8
2014) (concluding that plaintiff, who was representing himself in criminal proceedings, could not

maintain Sixth Amendment claim that his Sixth Amendment rights were violated by deprivation

of legal documents because he could exchange the documents in his possession with others that

were in storage). Thus, his Sixth Amendment claim will be dismissed.

       F.      Claims Regarding Medical Care

       Finally, Nuñez vaguely alleges that he has not received proper treatment for his

schizophrenia, bipolar disorder, ODD, ADHD, OCD, and PTSD. (Am. Compl. at 4.) In the

context of deficiencies in medical care, an inmate’s rights are violated under either the Eighth or

Fourteenth Amendment if a prison official acts with deliberate indifference to an inmate’s

serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835 (1994); Goode v. Giorla, 643

F. App’x 127, 129 n.3 (3d Cir. 2016) (per curiam). “[T]he official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. Nothing in the Amended Complaint,

however, provides any facts to plausibly suggest that any officials employed by the Berks

County Jail System were deliberately indifferent to his medical needs. Accordingly, Nuñez

cannot maintain his claims regarding his medical care at this time.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Nuñez’s Amended Complaint for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). However, the Court will give

Nuñez one more opportunity to file a second amended complaint in the event he can state a

plausible basis for a constitutional claim. A separate Order follows.

                                                     BY THE COURT:
        
                                                           /s/ Gerald Austin McHugh
                                                     United States District Court Judge
 

                                                 9
